Exhibit 10.5

AMENDMENT TO THE

HCA RESTORATION PLAN

(as amended and restated December 22, 2010)

THIS AMENDMENT to the HCA Restoration Plan, as originally adopted effective
January 1, 2001, and last amended and restated effective December 22, 2010 (the
“Plan”), is hereby adopted and executed by the undersigned duly authorized
officer of HCA Inc. (the “Company”) as of the date set forth below.

W I T N E S S E T H :

WHEREAS, the Company maintains the Plan for the benefit of its employees; and

WHEREAS, Section 9.1 of the Plan provides that the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) has the
authority to amend the Plan at any time; and

WHEREAS, the Compensation Committee has authorized the undersigned officer of
HCA Inc. to execute this Amendment to the Plan to eliminate Tier A contributions
effective as of January 1, 2020, except where inconsistent with the terms of a
collective bargaining agreement; and

WHEREAS, the Compensation Committee has authorized the members of member of the
Benefits Oversight Committee of HCA Inc. (the “BOC”) to amend the Plan to the
extent that such amendment neither (i) affects the Plan benefit of any member of
the senior leadership of the Company, nor (ii) has a significant cost impact to
the Company; and

WHEREAS, the undersigned officer of the Company is a member of the BOC and
desires to amend the Plan to expand and modify the procedures for participants
to designate beneficiaries to receive their benefits in the event of their
death.

NOW, THEREFORE, the Plan is hereby amended as follows:

 

  1.

Effective as of January 1, 2020, Section 3.1 of the Plan is amended to read as
follows:

 

  3.1

Amounts Credited.

 

  (a)

Tier A. Following the end of each Plan Year beginning on or after January 1,
2020, but no later than the 5th day of March following the Plan Year, the
Account of each Active Participant who is an Active Union Participant (as
defined below) for such Plan Year will be credited the following amounts of
benefits:

 

Years of Service

  

Compensation over

the SSWB up to Code

§401(a)(17) Limit

0-4

   1.5%

5-9

   2.0

10-14

   3.0

15-19

   3.5

20-24

   4.0

25+

   4.5



--------------------------------------------------------------------------------

For purposes of this subsection (a), an Active Participant will be an “Active
Union Participant” for a Plan Year if such Active Participant’s employment is
subject to the terms of a collective bargaining agreement between employee
representatives and one or more Employers, which provides for the benefits
described in this subsection (a) for such Plan Year.

 

  (b)

Tier B. Following the end of each Plan Year beginning on or after January 1,
2020, but no later than the 5th day of March following the Plan Year, the
Account of each Active Participant will be credited the following amounts of
benefits:

 

Years of Service

  

Compensation over

the Code §401(a)(17)

Limit

0-4

   3.0%

5-9

   4.0

10-14

   6.0

15-19

   7.0

20-24

   8.0

25+

   9.0

 

  (c)

Tier C. In addition to the foregoing contributions, if an Active Participant
could have received greater matching contributions under the HCA 401(k) Plan if
the Code Section 402(g) limit did not apply with respect to the HCA 401(k) Plan
(assuming the Active Participant would contribute the elective deferrals at the
rate necessary to receive the maximum matching contributions), then the Active
Participant’s Account will be credited with the excess of the maximum elective
deferral contributions that could be credited to his account under the HCA
401(k) Plan if the Code Section 402(g) limit did not apply to the HCA 401(k)
Plan and the contribution rate necessary to produce the maximum matching
contributions possible applied, minus the Code Section 402(g) limit.



--------------------------------------------------------------------------------

2.    Effective as of the date this Amendment is executed, Section 6.1 of the
Plan is hereby amended to read as follows:

 

  6.1

Death.

a)    In General. The beneficiary or beneficiaries who survive the Participant
will receive the Participant’s Account (or remaining Account, if installments
were in the process of being paid at the time of death). However, if no
beneficiary survives the Participant, then the contingent beneficiary or
beneficiaries who survive the Participant will receive his Account (or remaining
Account, if installments were in the process of being paid at the time of
death). Regardless of whether a payment form was chosen for death benefits, if
installments were being paid at the time of death, the installment payments in
process will continue to be made to the beneficiary or beneficiaries or to the
contingent beneficiary or beneficiaries (as applicable). In the event of divorce
of a married participant who previously named his spouse as his beneficiary or
contingent beneficiary, any designation of spouse as beneficiary will be void
upon divorce and any amount that would have been paid to the spouse but for
voiding will be paid as if the spouse did not survive the Participant. Marriage
of a single Participant will void existing beneficiary and contingent
beneficiary elections. If no beneficiary is named or if no beneficiary or
contingent beneficiary survives the Participant, then death benefits will be
paid pursuant to the hierarchy applicable under the HCA 401(k) Plan when no
beneficiary is named. If a lump-sum distribution is payable, it will be paid as
soon as administratively feasible following death (but no later than the 15th
day of the third month following the month of death). If installment payments
are payable, then the first installment will be paid during the month of July of
the calendar year following the calendar year during which death occurred. If
installment payments have already begun, the remaining installments will
continue to be paid to the death beneficiary(ies) at the time such payments
would have been made to the Participant. No additional benefits will be payable
thereafter to anyone with respect to such Participant or his benefits.

b)    Beneficiary Designation. Each Participant may designate one or more
individuals or trusts as death beneficiaries and contingent beneficiaries. The
consent of neither the Participant’s spouse nor any other individual shall be
required for such designation.

c)    Divorce. Notwithstanding any provision of this definition or the Plan to
the contrary, if a Participant divorces, then, effective as of the date of the
divorce, the spouse will be deemed to have predeceased the Participant. If such
Participant subsequently names the former spouse as a beneficiary or contingent
beneficiary, or if the Participant remarries such former spouse, the preceding
sentence will no longer apply.



--------------------------------------------------------------------------------

d)    Forfeiture of Benefits by Killers. Notwithstanding anything to the
contrary in the Plan, no payment of benefits will be made under any provision of
the Plan to any individual who kills the Participant with respect to whom such
amount would otherwise be payable. An individual will be treated as having
killed a Participant for purposes of this paragraph d) only if, by virtue of
such individual’s involvement in the death of the Participant, such individual’s
entitlement to any interest in assets of the deceased could be denied (whether
or not there is in fact any such entitlement) under any applicable law, state or
federal, including without limitation laws governing intestate succession,
wills, jointly-owned property, bonds, and life insurance. For purposes of the
Plan, any such killer will be deemed to have predeceased the Participant. The
Committee may withhold distribution of benefits otherwise payable under the Plan
for such period of time as is necessary or appropriate under the circumstances
to make a determination with regard to the application of this paragraph d).

e)    Simultaneous Death of Participant and Beneficiary. If a Participant and
his beneficiary should die simultaneously, or under circumstances that render it
difficult or impossible to determine who predeceased the other, then the
Committee will presume conclusively that the beneficiary predeceased the
Participant.

3.    All provisions of the Plan not inconsistent herewith are hereby ratified
and confirmed.

IN WITNESS WHEREOF, the undersigned officer of HCA Inc., as duly authorized by
the Compensation Committee, has executed this Amendment as of the date set forth
below.

 

By:  

/s/ Sherri M. Henry

  Sherri M. Henry   Vice President, Employee Benefits Date:   June 5, 2020